       Case 3:18-cv-03947-WHO Document 104 Filed 04/30/19 Page 1 of 11




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:              Northern District of California

U.S. District Court case number: 18-cv-03947

Date case was first filed in U.S. District Court: February 14, 2018

Date of judgment or order you are appealing: April 17, 2019 for ECFs 102 & 103
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
Mandy Palmucci




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number? 18-2321

Your mailing address:
26700 Lahser Rd.

Suite 401

City: Southfield                              State: MI               Zip Code: 48033

Prisoner Inmate or A Number (if applicable):

Signature /s/ Keith L. Altman                                           Date April 29, 2019
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
       Case 3:18-cv-03947-WHO Document 104 Filed 04/30/19 Page 2 of 11




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Mandy Palmucci


Name(s) of counsel (if any):
Keith L. Altman



Address: 26700 Lahser Rd. Suite 401 Southfield, MI 48033
Telephone number(s): (516) 456-5885
Email(s): kaltman@excololaw.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Twitter, Inc., Google, LLC and Facebook, Inc.


Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
      Case 3:18-cv-03947-WHO Document 104 Filed 04/30/19 Page 3 of 11




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
                                            Case
                                            Case3:18-cv-03947-WHO
                                                 3:18-cv-03947-WHO Document
                                                                   Document104
                                                                            102 Filed
                                                                                Filed04/30/19
                                                                                      04/17/19 Page
                                                                                               Page41of
                                                                                                      of11
                                                                                                         7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MANDY PALMUCCI,                                   Case No. 18-cv-03947-WHO
                                                         Plaintiff,
                                   8
                                                                                              ORDER GRANTING MOTION TO
                                                   v.                                         DISMISS
                                   9

                                  10        TWITTER INC., et al.,                             Re: Dkt. No. 94
                                                         Defendants.
                                  11

                                  12            This is one in a series of cases that seek to hold Twitter, Inc., Google, Inc., and Facebook,
Northern District of California
 United States District Court




                                  13   Inc. liable under the Antiterrorism Act (ATA) and state law for injuries sustained and deaths

                                  14   caused by acts of terrorism committed by individuals connected to or inspired by ISIS and other

                                  15   federally recognized terrorist organizations. Similar to the plaintiffs in those other cases, Mandy

                                  16   Palmucci contends in her Amended Complaint (AC) that these defendants are responsible for her

                                  17   injuries (in her case, sustained in the November 13, 2015 terror attacks in Paris that killed 130

                                  18   individuals and injured more than 400) given the material support these defendants’ social media

                                  19   platforms provided to ISIS. As awful as those incidents were, numerous decisions have rejected

                                  20   attempts to hold these defendants liable for similar acts of terrorism based on similar theories. The

                                  21   same result is mandated here, and I grant defendants’ motion to dismiss with prejudice.

                                  22                                              BACKGROUND

                                  23   I.       FACTUAL BACKGROUND
                                  24            Plaintiff Mandy Palmucci was injured during the November 13, 2015, terrorist attacks in

                                  25   Paris that killed 130 individuals and injured more than 400. AC ¶ 1 (Paris Attacks). The AC

                                  26   details in depth the legislative history behind the passage of the Antiterrorism Act (ATA) in 1992

                                  27   and its amendment following the September 11, 2001 attacks, as well as its amendment in

                                  28   September 2016 as part of the Justice Against Sponsors of Terrorism Act (JASTA). AC ¶¶ 1-7;
                                        Case
                                        Case3:18-cv-03947-WHO
                                             3:18-cv-03947-WHO Document
                                                               Document104
                                                                        102 Filed
                                                                            Filed04/30/19
                                                                                  04/17/19 Page
                                                                                           Page52of
                                                                                                  of11
                                                                                                     7




                                   1   42-88. It also discusses the rise of ISIS, its designation as a Foreign Terrorist Organization (FTO)

                                   2   and “specially designated global terrorist” (SDGT) group, and ISIS’s use of defendants’ social

                                   3   media platforms. Id. ¶¶ 11- 32; 89-170. In general, Palmucci alleges that defendants “knowingly

                                   4   and recklessly provided the terrorist group ISIS with accounts to use its social networks as a tool

                                   5   for spreading extremist propaganda, raising funds, and attracting new recruits.” Id. ¶¶ 12, 26, 27.

                                   6   She alleges how ISIS uses defendants’ platforms to recruit new members, fundraise, and “spread

                                   7   its terror propaganda,” as well as connect like-minded users through their “unique architecture.”

                                   8   FAC ¶¶ 178-206, 215-229, 238-249, 282-380, 637-648. She also alleges that defendants could

                                   9   deny services to ISIS and other terrorist groups, but they refuse to or inadequately do so. Id. ¶¶

                                  10   649-674.

                                  11          Palmucci contends that defendants profit from allowing ISIS to use their services, through

                                  12   advertisements (ads) placed on ISIS posts and other locations targeted by defendants. Id. ¶¶ 568-
Northern District of California
 United States District Court




                                  13   570, 596-628. She contends that because ISIS content is shown on defendants’ sites with

                                  14   “configured” ads provided by defendants, defendants not only profit from ISIS content on their

                                  15   sites but are also “content providers.” Id. ¶¶ 629-636.

                                  16          There are only a few allegations concerning the relationship between defendants’ social

                                  17   media platforms and the Paris Attacks. Palmucci alleges that “ISIS used Defendants’ platforms to

                                  18   specifically threaten France that it would be attacked for participating in a coalition of nations

                                  19   against ISIS, to celebrate smaller attacks leading up to these major [2015 Paris] attacks, and to

                                  20   transform the operational leaders of the Paris attacks into ‘celebrity’ among jihadi terrorists in the

                                  21   year leading up to the Paris attacks via videos featuring ISIS exploits in Syria, France, and

                                  22   Belgium.” AC ¶ 24. She contends that ISIS used “Defendants’ platforms to celebrate the Paris

                                  23   attacks, to intensify the intimidation of the attacks, and to claim credit for the attacks.” Id. ¶ 25.

                                  24   She alleges that “a major component of the Paris Attack was the messaging disseminated by ISIS

                                  25   prior to, during, and after the events, in which ISIS stated its reasons for committing the terrorist

                                  26   attack against these countries’ civilians.” Id. ¶ 383. The Paris Attacks “involved the use of

                                  27   Defendants’ platforms, before and after the attack, to intensify the fear and intimidation that ISIS

                                  28   intended to inflict by this mass casualty attack,” and “ISIS used Defendants’ platforms and
                                                                                           2
                                         Case
                                         Case3:18-cv-03947-WHO
                                              3:18-cv-03947-WHO Document
                                                                Document104
                                                                         102 Filed
                                                                             Filed04/30/19
                                                                                   04/17/19 Page
                                                                                            Page63of
                                                                                                   of11
                                                                                                      7




                                   1   services to facilitate and accomplish all of these things.” Id. ¶¶ 385-86.

                                   2          Palmucci asserts a number of facts regarding the terrorists involved in the Paris Attacks

                                   3   and the events of November 13, 2015, but only connects two of the terrorists, Abdelhamid

                                   4   Abaaoud (a Belgian national) and L. Najim Laachraoui (a Moroccan-born resident of Belgium), to

                                   5   any use of defendants’ platforms. Abaaoud and Laachraoui are alleged to be acknowledged “ISIS

                                   6   terrorists” who were members of terrorist networks that “used and relied on social media to build

                                   7   and maintain connections with ISIS recruits.” Id. ¶¶ 388, 413-414. Abaaoud is alleged to have

                                   8   been the “operational leader” of the Paris Attacks and “an active user of social media, including

                                   9   YouTube, Facebook, and Twitter.” Id. ¶¶ 426, 431. The details around that use are that Abaaoud:

                                  10   (i) opened a Facebook account in 2013; (ii) mentioned his ISIS affiliation in his Facebook page;

                                  11   and (iii) in 2014 posted a link to an ISIS recruitment video on his Facebook page. Id. ¶¶ 432, 433,

                                  12   437, 438. Laachraoui, who allegedly prepared explosives used in the Paris Attacks, is alleged to
Northern District of California
 United States District Court




                                  13   have had unspecified “social media accounts” showing “that he actively followed ISIS social

                                  14   media accounts and posted links to jihadi YouTube videos on his own accounts as well.” Id. ¶

                                  15   444.

                                  16          There are no allegations in the AC that Abaaoud, Laachraoui, or any of the terrorists

                                  17   identified as having played roles in the Paris Attacks used any of defendants’ social media

                                  18   platforms in the preparation for or carrying out the Attacks. However, there are numerous

                                  19   allegations that following the Paris Attacks, ISIS used YouTube to post videos claiming credit for

                                  20   and praising the attacks and used Twitter to announce release of its magazine articles praising the

                                  21   attacks. Id. ¶¶ 527-530, 532, 534, 536.

                                  22   II.    FIELDS AND ITS PROGENY
                                  23          In two decisions – Fields v. Twitter, Inc., 217 F. Supp. 3d 1116 (N.D. Cal. 2016) and

                                  24   Fields v. Twitter, Inc., 200 F. Supp. 3d 964 (N.D. Cal. 2016) – I concluded that surviving family

                                  25   members of government contractors killed by an ISIS-identified terrorist could not pursue claims

                                  26   for direct liability under the ATA (or related state law claims) because there was no proximate

                                  27   cause “between Twitter’s provision of accounts to ISIS and the deaths of” plaintiffs’ family

                                  28   members. Id. at 1127. I also held that Twitter was immune from liability for its provision of
                                                                                         3
                                           Case
                                           Case3:18-cv-03947-WHO
                                                3:18-cv-03947-WHO Document
                                                                  Document104
                                                                           102 Filed
                                                                               Filed04/30/19
                                                                                     04/17/19 Page
                                                                                              Page74of
                                                                                                     of11
                                                                                                        7




                                   1   services to users (even terrorist users) under Section 230 of the Communications Decency Act

                                   2   (CDA), 47 U.S.C. § 230(c)).

                                   3           The Ninth Circuit affirmed, reaching only the issue of proximate cause under the ATA.

                                   4   Fields v. Twitter Inc., 881 F.3d 739 (9th Cir. 2018). It affirmed the dismissal of the direct liability

                                   5   claims asserted under the ATA because proximate cause under the ATA requires a “direct

                                   6   relationship” between the defendant’s conduct and the injury: plaintiffs failed to plead that direct

                                   7   relationship between the terrorist who committed the act or the FTO to which he allegedly

                                   8   belonged and the defendant based simply on “Twitter’s provision of communication equipment to

                                   9   ISIS, in the form of Twitter accounts and direct messaging services.” Fields, 881 F.3d at 749.

                                  10   The Ninth Circuit noted that because Fields pleaded “no facts indicating that Abu Zaid’s attack

                                  11   was in any way impacted, helped by, or the result of ISIS’s presence on the social network,”

                                  12   plaintiffs could not state their claims. Id. at 750.
Northern District of California
 United States District Court




                                  13           Following the Fields decisions, materially similar direct liability claims have been rejected

                                  14   by numerous judges in this District and elsewhere. See Clayborn v. Twitter, Inc., 17-CV-06894-

                                  15   LB, 2018 WL 6839754 (N.D. Cal. Dec. 31, 2018); Copeland v. Twitter, Inc., 352 F. Supp. 3d 965,

                                  16   17-CV-5851-WHO (N.D. Cal. 2018); Taamneh v. Twitter, Inc., 343 F. Supp. 3d 904, 17-CV-

                                  17   04107-EMC (N.D. Cal. 2018); Cain v. Twitter Inc., 17-CV-02506-JD, 2018 WL 4657275 (N.D.

                                  18   Cal. Sept. 24, 2018); Gonzalez v. Google, Inc., 335 F. Supp. 3d 1156, 16-CV-03282-DMR (N.D.

                                  19   Cal. 2018) (Gonzalez II); Gonzalez v. Google, Inc., 282 F. Supp. 3d 1150 (N.D. Cal. Oct. 23,

                                  20   2017) (Gonzalez I); Pennie v. Twitter, Inc., 281 F. Supp. 3d 874, 17-CV-00230-JCS (N.D. Cal.

                                  21   Dec. 4, 2017); see also Crosby v. Twitter, Inc., 303 F. Supp. 3d 564 (E.D. Mich. March 30, 2018).

                                  22           These same courts have also dismissed the indirect liability (aiding and abetting) claims

                                  23   after specifically considering the Justice Against Sponsors of Terrorism Act (JASTA) amendments

                                  24   to the ATA. See also Siegel v. HSBC Bank USA, N.A., No. 17CV6593 (DLC), 2018 WL 3611967,

                                  25   at *5 (S.D.N.Y. July 27, 2018) (dismissing indirect, aiding and abetting claims against a bank

                                  26   whose services were used by terrorists).1 Palmucci cites no case that has found that allegations

                                  27
                                       1
                                  28     In addition, following my decisions in Fields, a number of district court have also found that the
                                       allegations at issue were barred as a matter of law as they fall within the immunity provided under
                                                                                          4
                                         Case
                                         Case3:18-cv-03947-WHO
                                              3:18-cv-03947-WHO Document
                                                                Document104
                                                                         102 Filed
                                                                             Filed04/30/19
                                                                                   04/17/19 Page
                                                                                            Page85of
                                                                                                   of11
                                                                                                      7




                                   1   materially similar to the ones alleged here were sufficient to state claims under either the direct or

                                   2   indirect prongs of the ATA.

                                   3   III.    PROCEDURAL BACKGROUND
                                   4           Palmucci filed this case on February 14, 2018, in the Northern District of Illinois. Dkt. No.

                                   5   1. The case was transferred to the Northern District of California in June 2018 on defendants’

                                   6   motion to transfer. Dkt. No. 48. Defendants moved to dismiss, and in response Palmucci filed her

                                   7   AC on October 15, 2018. Dkt. No. 90. In it, she asserts six claims for direct and indirect liability

                                   8   under the ATA and a claim for negligent infliction of emotional distress. AC ¶¶ 695-735.

                                   9   Defendants moved to dismiss the AC and the hearing on that motion was set for December 5,

                                  10   2018.

                                  11           In light of the similarities between Palmucci’s theories of liability and factual allegations

                                  12   here and those in Copeland et al v. Twitter, Inc. et al., No. 17-CV-05851-WHO and Fields v.
Northern District of California
 United States District Court




                                  13   Twitter, No. 16-CV-0213-WHO, I issued an Order on November 30, 2018, requiring plaintiff to

                                  14   “file a supplemental brief not exceeding five pages identifying what material facts differentiate

                                  15   this case from the facts pleaded in Copeland, Fields” and two other decisions from this District,

                                  16   Cain v. Twitter Inc., No. 17-CV-02506-JD and Gonzalez v. Google, Inc., 16-CV-03282-DMR.

                                  17   Cain, in particular, was on point as some of the plaintiffs in that case alleged claims related to the

                                  18   murder of their loved one in the Paris Attacks. See Case. No. 17-CV-02506, Dkt. No. 15 (First

                                  19   Amended Complaint) ¶ 515.

                                  20           I directed Palmucci to explain “why, given those facts, a result different from the

                                  21   Copeland, Fields, Cain, and Gonzalez decisions should be reached here . . . . Alternatively,

                                  22   plaintiff may submit on the briefs and I will take the matter off calendar.” November 2018 Order.

                                  23   On December 23, 2018, Palmucci notified me that she would rely on her opposition to the motion

                                  24   to dismiss as submitted. Dkt. No. 99. The matter, therefore, was taken off calendar and under

                                  25

                                  26
                                       Section 230 of the Communications Decency Act of 1996 (“CDA”), 47 U.S.C. § 230(c)(1) (which
                                  27   “immunizes providers of interactive computer services against liability arising from content
                                       created by third parties.”). See Gonzalez v. Google, Inc., 335 F. Supp. 3d 1156 (N.D. Cal. 2018);
                                  28   Force v. Facebook, Inc., 304 F. Supp. 3d 315, 329 (E.D.N.Y. 2018); Cohen v. Facebook, Inc., 252
                                       F. Supp. 3d 140 (E.D.N.Y. 2017).
                                                                                        5
                                        Case
                                        Case3:18-cv-03947-WHO
                                             3:18-cv-03947-WHO Document
                                                               Document104
                                                                        102 Filed
                                                                            Filed04/30/19
                                                                                  04/17/19 Page
                                                                                           Page96of
                                                                                                  of11
                                                                                                     7




                                   1   submission.

                                   2                                           LEGAL STANDARD

                                   3            Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                   4   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                   5   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                   6   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A claim is facially plausible when

                                   7   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                   8   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                   9   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                  10   While courts do not require “heightened fact pleading of specifics,” a plaintiff must allege facts

                                  11   sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555, 570.

                                  12            In deciding whether the plaintiff has stated a claim upon which relief can be granted, the
Northern District of California
 United States District Court




                                  13   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  14   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                  15   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  16   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  17   2008).

                                  18                                               DISCUSSION

                                  19            As noted above, the allegations in this case are materially similar to the allegations

                                  20   regarding ISIS’s general use of defendants’ social media platforms to radicalize and promote

                                  21   attacks on civilians. Numerous courts have found similar allegations insufficient to state claims

                                  22   for direct or indirect liability under the ATA and under state law. In addition, the lack of plausible

                                  23   allegations that the terrorists used defendants’ social media platforms to plan or carry out the Paris

                                  24   Attacks, much less that defendants had some knowledge of that specific use, is fatal to Palmucci’s

                                  25   attempt to allege her claims. See Clayborn v. Twitter, Inc., 17-CV-06894-LB, 2018 WL 6839754,

                                  26   at *7 (“alleged links between ISIS and the shooting are ISIS’s allegedly claiming credit after the

                                  27   fact, Malik’s pledging allegiance to ISIS leader Abu Bakr al-Baghdadi, and Farook’s and Malik’s

                                  28   alleged radicalization after they were exposed to ISIS content on the defendants’ online platforms .
                                                                                           6
                                        Case
                                         Case3:18-cv-03947-WHO
                                              3:18-cv-03947-WHO Document
                                                                 Document104
                                                                          102 Filed
                                                                               Filed04/30/19
                                                                                     04/17/19 Page
                                                                                               Page10
                                                                                                    7 of 11
                                                                                                         7




                                   1   . . do not establish a direct relationship between the defendants acts and the plaintiffs’ injuries.”);

                                   2   id. at *9 (dismissing indirect liability claim because, “there are allegations only that the defendants

                                   3   were generally aware that ISIS used their services. There are no allegations that they intended to

                                   4   further ISIS’s activities.”); see also Copeland v. Twitter, Inc., 352 F. Supp. 3d at 974, 976;

                                   5   Taamneh v. Twitter, Inc., 343 F. Supp. 3d at 915, 918; Cain v. Twitter Inc., 17-CV-02506-JD,

                                   6   2018 WL 4657275, at *4 (dismissing direct and indirect liability ATA and related state law claims

                                   7   asserted against Twitter for Paris Attacks and other terrorist incidents).

                                   8          I recognize that some of the District Court cases on which I rely are on appeal and that the

                                   9   Ninth Circuit may reach a different conclusion regarding indirect liability under the ATA (an issue

                                  10   that was not explicitly addressed by the Ninth Circuit in its Fields decision). That said, I will

                                  11   follow my prior analyses in the Fields and Copeland cases. As a result, the motion to dismiss is

                                  12   GRANTED. Palmucci was given an opportunity to explain why – in light of the caselaw
Northern District of California
 United States District Court




                                  13   identified above – her case should continue. She declined, essentially admitting that no additional

                                  14   facts could be alleged that might state her claims under the ATA or state law. Therefore, the

                                  15   dismissal is WITH PREJUDICE.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 17, 2019

                                  18
                                  19
                                                                                                      William H. Orrick
                                  20                                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
                                        Case
                                         Case3:18-cv-03947-WHO
                                              3:18-cv-03947-WHO Document
                                                                 Document104
                                                                          103 Filed
                                                                               Filed04/30/19
                                                                                     04/17/19 Page
                                                                                               Page11
                                                                                                    1 of 11
                                                                                                         1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MANDY PALMUCCI,                                 Case No. 18-cv-03947-WHO
                                                      Plaintiff,
                                   8
                                                                                        JUDGMENT
                                               v.
                                   9

                                  10    TWITTER INC., et al.,
                                                      Defendants.
                                  11

                                  12          Judgment is entered in accordance with the Court’s April 17, 2019 Order Granting the
Northern District of California
 United States District Court




                                  13   Motion to Dismiss.

                                  14          IT IS SO ORDERED.

                                  15   Dated: April 17, 2019

                                  16

                                  17
                                                                                                 William H. Orrick
                                  18                                                             United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
